Exhibit 10.39

CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT HAS BEEN OMITTED FROM PUBLIC
FILING PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S.
SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION, WHICH APPEARS ON 3
PAGES OF THIS EXHIBIT AND HAS BEEN IDENTIFIED WITH THE SYMBOL “***,” HAS BEEN
FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.

SURFACE ACCESS AND USE AGREEMENT

THIS SURFACE ACCESS AND USE AGREEMENT (“Agreement”) is made and entered into as
of the 14 day of December, 2007, (“Effective Date”), by and between TRUCKEE
RIVER RANCH, LLC, a Nevada limited liability company with an address of ***,
***, Nevada *** (“Owner”), and RASER POWER SYSTEMS, LLC., a Delaware limited
liability company with an address of 5152 North Edgewood Drive, Suite 375,
Provo, Utah (“Raser”).

RECITALS

WHEREAS, Owner is the owner of a fee interest in lands generally described as
the “RO Ranch,” along with other properties in the vicinity, situated in Nye
County, Nevada, described more fully on Exhibit “A” (the “Lands”) attached
hereto and incorporated herein by this reference; and

WHEREAS, Owner and Raser have previously entered into that certain Geothermal
Lease Agreement dated December 22, 2006 (the “Truckee Geothermal Lease”)
covering the Lands; and

WHEREAS, National Geothermal Corporation (“National Geothermal”) owns the
mineral estate, including all minerals, geothermal energy, hydrocarbon
substances and other minerals, in a portion of the Lands underlying the RO Ranch
(“National Geothermal Lands”), and Raser has entered into that certain
Geothermal Resource Lease, dated June 18, 2007 (the “National Geothermal Lease”)
granting Raser exclusive rights to explore for, develop and extract geothermal
energy from the National Geothermal Lands; and

WHEREAS, Certain other portions of the Lands, including the lands generally
described as the “Adobe Ranch” and the “Triple T Ranch” may consist of split
estates whereby Owner owns the surface but may not own the full portion of the
geothermal resource interests underlying such lands; and

WHEREAS, The Parties desire to amend and clarify certain aspects of the Truckee
Geothermal Lease and coordinate the Raser’s geothermal development activities
with the Owner’s ranching activities.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:

1. GRANT OF RIGHTS.

For and in consideration of the covenants, promises, warrantees, and rights
granted herein and in the Truckee Geothermal Lease, and other good and valuable
consideration set forth herein, including without limitation, royalties, Raser
shall grant and pay to Owner (i) an option to purchase THIRTY-FIVE THOUSAND
(35,000) unregistered shares of Raser Technologies, Inc. common stock with the
strike price of $15.10 per share (Closing price on August 21, 2007)the option
agreement shall be delivered within 75 business days of the Effective Date of
this Agreement; and (ii) the Royalty Payments described in Section 2.*

2. ROYALTY

Raser shall pay to Owner royalty out of the proceeds received by Raser from the
sale of electricity generated from geothermal resources underlying the RO Ranch,
as follows:

If Raser generates electric power from any geothermal resources or otherwise
converts any geothermal resources into electric power from the RO Ranch and
sells any of said electric power, a royalty of one quarter of one percent (.25%)
for the first two years beginning with the first date of sale of electrical
production and ONE percent (1.0%) for the next three years and ONE AND THREE
QUARTER percent (1.75%) thereafter of the gross proceeds of the sale of said
electric power; less

(a) any sales, excise or other taxes imposed on the sale of any said electric
power so sold or which are required to be included in or added to the sales
price thereof or paid by the seller; and

(b) any cost to Raser of any transmission to the point of sale of any of said
electric power so sold, if sold off the RO Ranch or the Unit Area, as the case
may be;

(c) assuming Raser does not use electricity generated from the geothermal plant
for such requirements, the reasonable and standard cost of any electricity
purchased by Raser from unaffiliated third parties to operate the geothermal
well field pumps or serve other parasitic loads of the geothermal gathering
field or the generating plant.

ROYALTY SUMMARY

 

Year 1    .25 % royalty Year 2    .25 % royalty Year 3    1.0 % royalty Year 4
   1.0 % royalty Year 5    1.0 % royalty Year 6 thru term of Agreement    1.75 %
royalty

Raser may use, free of royalty, Substances, Geothermal Resources, and electric
power developed from the Lands for all operations hereunder, and Raser shall not
be required to account to Owner for or pay royalty on any Substances and
Geothermal Resources reasonably lost or consumed in operations hereunder. For
purposes of this Agreement, “Substances” and “Geothermal Resources” shall have
the same meanings as defined in the Truckee Geothermal Lease.

Subject to the limitations in this paragraph (below), Raser shall pay Owner, on
or before the last day of each and every calendar month, the royalties accrued
and payable for the preceding calendar month (“Payment Date”). Concurrently with
making each such royalty payment, Raser shall deliver to Owner a statement
setting forth the basis for the determination of the royalty then paid by Raser.
Notwithstanding anything to the contrary, Owner agrees that the Payment Date
shall be adjusted to coincide with billing procedures set forth in a power
purchase agreement. Owner acknowledges that the billing procedures of such a
power purchase agreement may be monthly, bi-monthly, quarterly, or based upon
some other calculation of time which will govern the date in which royalties are
due, and supersede any other such requirement, and shall be paid to Owner.

 

- 2 -



--------------------------------------------------------------------------------

The royalty payments shall run with the land and future owners of the Lands, and
shall not be separately assigned by Owner to a third party with no interest in
the surface estate of the Lands, without the prior written consent of Raser.

2. AMENDENT AND CLARIFICATION OF TRUCKEE GEOTHERMAL LEASE

The Truckee Geothermal Lease is hereby amended and clarified as follows:

 

  (a) Section 1(a)(iii) of the Truckee Geothermal Lease is hereby deleted and
Raser shall have no obligation to pay the additional 25,000 shares upon
successful placing in service of a power plant on the Lands;

 

  (b) No royalties shall be payable to Owner with respect to geothermal
resources underlying the RO Ranch, except (i) as provided in Section 2 of this
Agreement or (ii) such other lands that are not National Geothermal Lands and
for which it is subsequently determined Owner holds good and marketable title to
the geothermal estate;

 

  (c) In the event any of the remaining Lands subject to the Truckee Geothermal
Lease have split estate issues, Owner shall only be entitled to a pro-rata
portion of the royalties provided in Section 2 of the Truckee Geothermal Lease.
For example, if Owner holds 50% of the geothermal estate underlying the Adobe
Ranch, Owner shall be entitled to 50% of the royaltes provided in Section 2 of
the Truckee Geothermal Lease.

 

  (d) Other than the payments specifically provided for herein and in the
Truckee Geothermal Lease, Raser shall not be obligated to pay, and Owner shall
not be entitled to receive, any payments for development of geothermal resources
and power plants on any or all of the Lands (whether for exploitation of
geothermal resources, surface access and use, or otherwise), it being understood
and agreed by each of Owner and Raser that this Agreement is in settlement and
compromise of any and all uncertainties or disputes covering the Lands, and that
geothermal development can move forward on all of the Lands. Owner hereby waives
any right to assert adverse effect to value of the Lands in connection with such
geothermal development and related activities as well as the right to seek
additional compensation for such development and related activities.

 

  (e) The Wineglass Ranch shall be included within the definition of the Truckee
Geothermal Lease Agreement .

 

  (f) The Truckee Geothermal Lease shall remain in full force and effect except
as specifically amended herein.

3. TERM

Rights granted by this Agreement shall continue until the rights of Raser, its
successors or assigns, to explore for, develop, extract or produce geothermal
energy from the Lands, or from lands pooled with the Lands, permanently and
irrevocably terminates. The rights granted to Raser herein shall survive the
termination of the Truckee Geothermal Lease, so long as the power plant and
related facilities on the Lands are capable of producing electricity from
geothermal resources located on neighboring lands.

 

- 3 -



--------------------------------------------------------------------------------

4. DEPOSITORY

All payments required to be made by Raser to Owner hereunder shall be paid to
Owner by mailing or delivering a check therefor to its successors or assigns,
herein designated by Owner as depository, Owner hereby granting to said
depository full power and authority on behalf of Owner, and all those succeeding
to Owner’s rights hereunder whether by voluntary act or operation of law, to
collect and receipt for all sums of money which may become due and payable from
Raser hereunder. No change in the ownership of the Lands or of any payments due
Owner hereunder shall be binding on Raser until it shall have been furnished
adequate written evidence thereof. In the event more than one person or entity
shall at any time be entitled to receive sums of money payable hereunder to
Owner all such persons shall have the right, jointly, to designate any other
single depository to receive all payments hereunder on their joint and several
behalf, and by jointly executed and acknowledged instrument so to advise Raser,
it being intended that Raser shall never be required to make payment to more
than one person or entity nor to draw more than one check for any separate
payment becoming due hereunder. Until such notice shall be furnished to Raser,
Raser shall continue to make all payments to the depository last designated
hereunder. The parties agree that any and all royalty payments made to the
designated depository shall be deemed a payment to Owner for purposes of
calculating Owner’s royalties and shall satisfy all of Raser's obligations to
Owner for the value of the royalty payment made to the depository.

5. RASER’S USE OF PRODUCTION FOR ITS OPERATION

Raser shall be entitled, without accountability to Owner therefor whether by
payment of royalty or otherwise except as specified in the Truckee Geothermal
Lease, to use in its drilling, production and processing operations hereunder
such amounts of Substances and Geothermal Resources produced from the Lands as
may be reasonably required by Raser for such purposes. Raser shall be entitled,
without accounting to Owner therefor in any manner, to flow and/or blow wells
without restriction for testing or operating purposes.

6. UNECONOMIC SUBSTANCES

Nothing herein contained shall require Raser to produce any Substance or
Geothermal Resources. Raser shall have the right, without accountability to
Owner therefor, to waste or dispose of any such uneconomic Geothermal Resources
by such lawful manner or means as Raser shall deem appropriate in the
circumstances provided such actions do not hinder in any manner reasonable
operation and maintenance of the subject ranch and its operations or otherwise
result in a diminution in value of such ranch.

7. SURFACE OPERATIONS/POWER PLANT SITE

(a) The parties acknowledge the consideration provided in Sections 1 and 2 of
this Agreement as well as the prior payments and other payments provided in the
Truckee Geothermal Lease (as amended herein) (the “Compensation”) are
compensation in full for any surface disturbance or damage to growing crops or
livestock both past, present and future caused by Raser’s operations on the
Lands and also acknowledge the right to water usage as coordinated with the
Owner’ operations. Owner hereby waives any right to assert adverse effect to
value of the Lands in connection with such geothermal development provided the
provisions of this Agreement and the Truckee Geothermal Lease are complied with,
and related activities as well as the right to seek additional compensation for
such development and related activities; provided that Owner may recover for
future specific injury or damage to tangible assets as provided in Section 7(c).

 

- 4 -



--------------------------------------------------------------------------------

(b) Owner and Raser acknowledge and agree that Raser has the full right to
construct electric power plants and equipment for generation and transmission of
electric power upon the Lands(, provided any such power plant(s) or plants shall
be restricted to an area or areas actually or reasonably necessary to serve and
support the improvements described herein. The Compensation constitutes full and
adequate compensation for constructing and utilizing any number of power plants
on the Lands.

(c) Notwithstanding Section 7(a) above, Raser agrees to use reasonable care at
all times in all of Raser’s operations on the Lands to prevent injury or damage
to specific tangible assets, including cattle, livestock, buildings, water
rights, water diversion works, ditches, tanks and water wells or other property
of the Owner located thereon; and Raser agrees to repair, mitigate or pay the
Owner the fair market value (as determined by an independent third-party
appraiser) for all specific tangible damages to specific tangible assets
resulting from Raser’s operations on the Lands.

(d) Raser shall prevent well products or surface materials or refuse of any kind
from entering, passing into or otherwise diluting or degrading or polluting the
waters or the water supply of Owner or others. Raser shall remove all drilling
fluids, well products and other substances, the spillage of which would
contaminate or otherwise adversely affect the productivity of any portion of the
Lands not actually occupied or used by Raser or which would adversely affect the
waters or the water supply of Owner or others to such place or places as to
reasonably insure that such contamination or adverse effect does not occur.

Once the well sites for the subject wells (the “Well Site ROWs”), the access
road rights of way (“Road ROWs”), and the power plant rights of way (“Power
Plant ROWs”) have been surveyed and precisely identified by legal description,
the Owner and Raser shall execute written rights-of-way, in form sufficient for
recording in Nye County, that conclusively identify the ROWs described above.

Raser shall have the exclusive right to use and maintain the Well Site ROWs and
any Other ROWs (including the Power Plant ROW). Raser shall have the
non-exclusive right to use and maintain the Access Road ROWs during the term of
this Agreement for its purposes. Raser hereby agrees that Owner, and its
successors, assigns, employees, agents, invitees and licensees, shall have the
right to use the Access Road ROWs for access to the remainder of Owner’s
property as currently owned and used. Owner, and their successors, assigns,
employees, agents, invitees and licensees shall not interfere with Raser’s
operations on the Lands or the use or maintenance of the Access Road ROWs (or
the other ROWs), and Owner shall be responsible for any cost of repairing damage
to any ROW access road caused by Owner, or its successors, assigns, employees,
agents, invitees and licensees. Any proposed use of the Access Road ROWs by
Owner, or their successors, assigns, employees, agents, invitees and licensees,
which would or may be likely to injure, damage or interfere with the Access Road
ROWs shall require the prior written consent of Raser which consent shall not be
withheld unreasonably, and shall require, at Raser’s option, the presence of
Raser’s agent or employee to monitor the activity. When Raser no longer requires
an Access Road ROW for its operations, Raser shall provide written notice of its
intent to abandon operations and Owner shall have the option to assume control
and maintenance over the Access Road ROW by notifying Raser within thirty
(30) days of receipt of such notice; otherwise, Raser shall remediate and
restore the property covered by an Access Road ROW or other property utilized at
any time by Raser to its natural state within sixty (60) days of such
abandonment.

 

- 5 -



--------------------------------------------------------------------------------

8. TITLE WARRANTY

Owner represents and warrants to Raser that it has good and marketable fee title
to the approximately 18,000 acres of land set forth in Exhibit “A”, free and
clear of all liens and encumbrances other than rights of way and easements of
record, and hereby grants, and agrees to defend, title to the Lands, except for
recorded documents listed in Exhibit “B”, and further agrees that Raser at its
option may pay and discharge any delinquent taxes, mortgages, trust deeds or
other delinquent liens or encumbrances existing, levied or assessed on or
against the Lands; and, in the event Raser shall exercise such option, Raser
shall be subrogated to the rights of any holder or holders thereof and shall
have the right, in addition to other remedies provided by law or equity, to
reimburse itself by applying to the discharge of any such mortgage, tax or other
lien or encumbrances any and all payments accruing to Owner hereunder.

9. OPERATIONS

All operations and acts of Raser upon the Lands shall be performed in a good,
safe and workmanlike manner and in accordance with recognized good operating,
engineering and industry standards and practices. Reasonable efforts shall be
undertaken to keep all operating sites neat, clean and safe and operations shall
be conducted so as to eliminate, as is reasonable, dust, noise and noxious
odors.

10. UNITIZATION

(a) Subject to the conditions of Subsection (g) below, Raser shall have the
right, at its sole option, from time to time, either before or after production,
to unitize, pool or combine all or any part of the Lands with other land or
lands or lease or leases (whether held by Raser or others and whether or not the
surface of such lands may be used for development or operating purposes)
adjacent, adjoining or in the immediate vicinity of the Lands to comprise one or
more operating or development units (“Unit”), and drilling operations or
production on any such Unit shall constitute compliance herewith to the same
extent as though such operations or production were on the Lands. Owner’s
participation interest in any Unit shall be the proportion of the acreage that
is utilized by Raser as a participating area(s) for such purposes in relation to
the total acreage utilized as participating area(s) in the Unit. Such Unit shall
come into existence upon Raser’s execution in writing and recordation in the
Office of the Recorder in the County or Counties where the Lands are located, of
an instrument identifying and describing the Unit’s acreage, or as otherwise
provided in the relevant Unit Agreement. Raser shall at all times keep Owner
informed of the Lands included in any Unit.

(b) Raser shall have the right at any time or times to increase or decrease the
size of any Unit, and any change in the amount of Owner’s royalties resulting
from the unitization of all or part of the Lands or an increase or decrease of
the Lands in a Unit shall not be retroactive.

(c) As to each and any such Unit, Raser shall have the right to commingle for
the purpose of utilizing, selling or processing, or causing to be processed, the
steam or steam power and/or extractable minerals produced from such Unit with
the steam or steam power and/or extractable minerals produced from other lands
or units, so long as the production from the Unit which includes all or portions
of the Lands is measured, metered or gauged as to Unit production; Unit
production so measured, metered or gauged shall then be allocated to the Lands
in accordance with the provisions herein.

(d) Allocation, as aforesaid, shall cease upon any termination, either in whole
or in part (by surrender, forfeiture or otherwise), of this or any other lease
covering lands in such Unit as to the lands covered by such terminated lease or
part thereof. In the event of the failure of Owner’s or any other owner’s title
as to any portion of the lands included in any such Unit, such portion of such
land shall likewise be excluded in allocating production from such Unit;
provided however, Raser shall not be held to account for any production
allocated to any lands to be excluded, as aforesaid, from such Unit unless and
until Raser has actual knowledge of the aforesaid circumstances requiring such
exclusion.

 

- 6 -



--------------------------------------------------------------------------------

(e) If any taxes of any kind are levied or assessed (other than taxes on the
land as such or any rights thereto not covered by the Agreement), any portion of
which is chargeable to Owner, then the share of such taxes to be borne by Owner
as provided in the Agreement shall be in proportion to the share of the royalty
from such Unit allocated to the Lands, subject to controlling law and the
balance of any such tax shall be the sole responsibility of Raser. To the extent
Raser shall fail to make such payments in a timely fashion after written notice
from Owner and failure to cure within ten (10) days from such notice, such
failure shall be construed as a major breach of this Agreement and of the
Truckee Geothermal Lease agreement.

(f) Raser may, at its sole option, at any time when there is no production in
such Unit of Substances and/or Geothermal Resources in quantities deemed paying
by Raser, terminate such Unit by a written declaration, in the manner in which
it was created.

(g) A unit shall be limited to the amount of acres required to prudently develop
and utilize Geothermal Resources for the purpose of this Agreement, accordingly
once production is established only those portions of the Lands necessary to
supply Geothermal Resources for the production of electricity or otherwise shall
be deemed to constitute participating area(s) and be permitted to be reserved
and held by unitization. Under no circumstances shall a geothermal plant be
placed on the Lands where the majority of the relative unitization is upon lands
not owned by Truckee, its heirs or assigns.

11. FORCE MAJEURE

Raser’s obligations hereunder shall be suspended, and the term of the Agreement
and the period for removal of Raser’s property in the event of termination shall
be extended while Raser is prevented from complying therewith by: strikes;
lockouts; riots; action of the elements, including but not limited to fire,
explosion, flood, volcanic activity, earthquakes, or tidal waves; accidents;
delays in transportation; inability to secure labor or materials in the open
market; laws, rules or regulations of any Federal, State, County, Municipal or
other governmental agency, authority or representative having jurisdiction,
including failure or delay in issuance of necessary permits or approvals; war
(whether declared or undeclared); acts of God; litigation or administrative
proceedings affecting title to lands covered hereby or operations thereon;
(“Force Majeure”).

12. REMOVAL OF RASER’S PROPERTY

(a) Raser may at any time during the term of the Agreement remove all or any of
the property and fixtures placed by it in or upon the Lands, including the right
to draw and remove all casing.

(b) Following termination of the Agreement or any part thereof for any cause,
and following abandonment of any well drilled pursuant to the provisions hereof,
Raser shall within six (6) months thereafter remove all personal property which
Raser shall have brought upon the Lands affected by such termination and shall
within that period of time return such portion of land at issue to its natural
state.

 

- 7 -



--------------------------------------------------------------------------------

13. ASSIGNMENT

(a) Raser shall have the absolute right to sell or assign its interest or right
in and to this Agreement and/or the Lands, and/or any portion or right therein,
including the right to pledge, assign, mortgage, or otherwise collateralize the
Agreement to any affiliate of Raser and/or any party for the purpose of
financing or tax structuring. And Raser shall also have the right, with Owner’s
consent, which shall not be unreasonably withheld, to assign all or any part of
its rights or interest in and to the Agreement, including but not limited to
Raser’s right to occupy such portions of the surface of the Lands as may be
necessary for the construction of plants and other facilities. No assignment by
either party hereunder shall be effective for any purpose whatsoever until and
unless a copy of the recorded instrument of assignment is given to the other
party, in the same manner as is provided for at Section 15 below.

(b) In the event of assignment by Raser of the Agreement as to a segregated
portion of the Lands, payments due the Owner hereunder shall be apportionable
among the several leasehold owners according to the surface area of each of
their respective leaseholds, and default in such payment by one or more of such
leasehold owners shall in no way affect the right of any other leasehold owner
hereunder. At all times, Raser shall remain liable for any and all payments due
to Owner for any land use, whether such use is by Raser or by an assignee of
Raser.

14. INSPECTION RIGHTS/ BOOKS AND RECORDS

(a) Owner, or its agents, may at reasonable times and upon the consent of Raser,
but at Owner’s sole risk and expense, examine the workings, installations,
structures and operations of Raser upon the Lands but shall do so in such manner
as not to unreasonably interfere with Raser’s operations.

(b) Raser shall keep full and correct copies of its books and records with
respect to all matters relevant to the royalty and other rights of Owner
hereunder and Owner or its agents may upon reasonable notice and at reasonable
times, but at Owner’s sole risk and expense, inspect and copy the same no more
than twice in any given calendar year.

(c) During the term of this Agreement Raser shall provide updates to Owner from
time to time as reasonable to keep Owner appraised of the status of Raser’s well
field exploration efforts on the Lands. All data and information relating to the
Geothermal Resources which are developed or acquired by Raser shall be provided
to Owner. Owner agrees that it will not disclose such information to third
parties without the prior written consent of Raser, which consent may be
withheld in its absolute discretion.

15. NOTICES AND PAYMENT

Owner may give any notice or deliver any document hereunder to Raser by mailing
the same by prepaid registered or certified mail addressed to Raser at:

Raser Power Systems, LLC

5152 North Edgewood Dr.

Provo, Utah 84604

Attention: Chief Executive Officer

With a copy to:

Raser Power Systems, LLC

5152 North Edgewood Dr.

Provo, Utah 84604

Attention: General Counsel

 

- 8 -



--------------------------------------------------------------------------------

or by delivering the same in person to the above-referenced address of Raser.
Raser may give any notice or deliver any document hereunder to Owner by mailing
the same by prepaid registered or certified mail addressed to Owner at:

Truckee River Ranch, LLC

***

***

or by delivering the same to Owner in person. For purposes of this paragraph,
either party may change its address by written notice to the other. In case of
any notice or document delivered by registered or certified mail, the same shall
be deemed delivered when deposited in any U.S. Post Office, properly addressed
as herein provided, with postage fully prepaid. Raser may make any payment due
Owner to Owner personally or by mail at the address of Owner given above.

16. OWNER CLAIMS OR INTERESTS IN GEOTHERMAL RESOURCES; AFTER-ACQUIRED TITLE

Raser had initially obtained a geothermal resources lease from Owner, but after
a title examination, it was revealed that Owner does not own any geothermal
resources in the RO Ranch portion of the Lands and may own only partial
interests in geothermal resources underlying other portions of the Lands. Raser
proceeded to obtain the National Geothermal Lease, and has proceeded to obtain
leases as to other geothermal interests underlying the lands and not otherwise
held by Owner. It appears that the BLM owns the geothermal resources in certain
lands underlying the RO Ranch, but Owner could possibly assert claims to
geothermal resources in some of the BLM Lands. While it appears from a title
examination that Owner does not own any geothermal resources in the RO Ranch
portion of the Lands, if Owner should ever obtain title to geothermal resources
within the RO Ranch or any other portion of the Lands, such resources shall be
deemed leased pursuant to the terms of the this Agreement and the Truckee
Geothermal Lease between Owner and Raser, with royalty payments due and payable
according to the terms of the Truckee Geothermal Lease.

17. FINANCING

Owner agrees to execute any documents reasonably required by any lender of Raser
to permit Raser to obtain financing for Raser’s activities on the Lands. Such
documents may include, without limitation, a certificate of Owner confirming the
validity and enforceability of this Agreement and the Truckee Geothermal Lease,
that there are no defaults under this Agreement or the Truckee Geothermal Lease,
that this Agreement and the Truckee Geothermal Lease shall survive any
foreclosure and may be assigned to subsequent purchasers at foreclosure, consent
of Owner to the grant of Raser’s rights in this Agreement and the Truckee
Geothermal Lease (in whole or part) to a lender for security purposes, and any
other covenants and agreements that are typically required by institutional
lenders.

 

- 9 -



--------------------------------------------------------------------------------

18. GOVERNING LAW

The terms and provisions of this Agreement shall be interpreted in accordance
with the laws of the State of Nevada, without giving effect to its principles of
conflicts of laws and the Courts of the State of Nevada shall be the sole Courts
of jurisdiction.

19. WAIVER

By signing this Agreement, neither party waives its statutory and common law
rights to occupancy and enjoyment of their respective estates, except as
expressly provided.

20. ASSIGNMENT

All rights and obligations under this Agreement shall run with the Lands and
shall inure to the benefit of and be binding upon the heirs, successors, or
assigns of each party. Raser may assign all or any portion of its rights in this
Agreement and in the Truckee Geothermal Lease to an affiliate or to any third
party without the prior written consent of Owner, including, without limiting
the foregoing, assignments for purposes of providing security for any loans. The
parties hereto agree to execute a memorandum of this Agreement, which shall be
in form sufficient to record in the Nye County real property records, in the
form attached hereto as Exhibit C.

21. AMENDMENT

Except for the Truckee Geothermal Lease (as amended herein), this Agreement
constitutes the entire Agreement between the parties pertaining to the subject
matter contained in it and supersedes all prior and contemporaneous agreements,
representations, and understandings of the parties with respect thereto. No
supplement, modification, or amendment of this Agreement shall be binding unless
executed in writing by all parties.

22. COUNTERPARTS

This Agreement may be executed in counterparts. Each counterpart shall
constitute an original and all counterparts together shall constitute one and
the same document. Receipt by party hereto of an executed copy of this Agreement
by facsimile shall constitute conclusive evidence of execution and delivery of
the Agreement by the signatory thereto.

23. CONFIDENTIALITY

Owner agrees to keep confidential, and not disclose to any third party other
than any lending institution utilized by Owner requesting such information, the
amount of any royalties, rentals or other consideration provided by Raser to
Owner under this Agreement. Moreover, Owner agrees not to disclose to any third
party that Owner has entered into this Agreement or the identity of Raser,
without Raser’s prior written consent. Owner acknowledges that the consideration
provided in this Agreement is given in part in reliance upon the covenants and
agreements of confidentiality of Owner in this section.

[Signatures on the following page]

 

- 10 -



--------------------------------------------------------------------------------

Dated effective as of the date first written above.

 

OWNER: TRUCKEE RIVER RANCH, LLC By:   /s/ R. Mark Hyde Name:   R. Mark Hyde
Title:   Managing Member RASER: RASER POWER SYSTEMS, LLC By:   /s/ Brent M. Cook
Name:   Brent M. Cook Title:   Manager

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Lands

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT B

Exceptions

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT C

Form of Memorandum of Agreement

WHEN RECORDED, RETURN TO:

Richard D. Clayton

Raser Power Systems, LLC

5152 N. Edgewood Dr., Suite 375

Provo, Utah 84604

MEMORANDUM OF

SURFACE ACCESS AND USE AGREEMENT

This MEMORANDUM OF SURFACE ACCESS AND USE AGREEMENT (“Memorandum”) is executed
effective December 14, 2007, by and between Raser Power Systems, LLC, with an
address of 5152 North Edgewood Drive, Suite 375, Provo, Utah 84604 (“Raser”),
and Truckee River Ranch, LLC, with an address of ***, ***, Nevada *** (“Owner”).

WHEREAS, Owner owns record title to the surface estate in certain real property
located in Nye County, Nevada, described on Exhibit A hereto (hereinafter the
“Subject Lands”).

WHEREAS, Raser owns the rights to explore for and develop geothermal energy
under certain geothermal leases by and between Raser and Owner, National
Geothermal Corporation, and other parties, and intends to drill numerous
geothermal wells (“Subject Wells”), construct access roads and construct and
maintain transmission lines, utility lines, storage tanks, pipelines and
geothermal production facilities (the “Improvements”) on a portion of the
Subject Lands (“Well-Sites”), which Well-Sites will include typical geothermal
exploration equipment and facilities. In connection with accessing, drilling and
operating the Subject Wells, and construction and development of the
Improvements, Raser requires a portion of the Subject Lands to construct and
maintain access roads crossing the Subject Lands (“Access Road ROWs”).

WHEREAS, Owner and Raser have entered into that certain Surface Access and Use
Agreement, dated of even date herewith (“Agreement”), wherein Owner has granted
Raser the right to construct the Subject Wells, the related access roads (the “
Access Road ROWs”), other rights of way for pipelines, utilities, production
facilities, or other facilities (“Other ROWs”), and the right to develop future
Subject Wells and the right to construct the Improvements on a portion of the
Subject Lands, subject to the terms and conditions set forth in the Agreement,
and Owner and Raser desire to record this Memorandum in the Nye County real
property records to provide public notice of the Agreement. Such rights-of-way
granted by Owner to Raser include, without limitation, an easement and
right-of-way for power plants and related facilities, including utilities to and
transmission lines out of, such facilities (“Power Plant ROWs”).

NOW, THEREFORE, Owner and Raser hereby record with the Nye County, Nevada,
Recorder, this Memorandum, evidencing Owner’s and Raser’s respective rights and
obligations under the Agreement, to serve as notice of such rights and
obligations. Owner and Raser hereby incorporate the Agreement by reference
herein and hereby republish all of the terms and conditions thereof. The terms
of the Agreement shall run with the Subject Lands, and shall be binding upon the
successors and assigns of Owner and Raser, respectively. A copy of the
Agreement, with some confidential information redacted, can be made available at
the offices of either Owner or Raser, set forth above.

 

- 14 -



--------------------------------------------------------------------------------

This document may be executed and acknowledged in counterparts, all of which
executed and acknowledged counterparts shall together constitute a single
document. Signature and acknowledgment pages may be detached from the
counterparts and attached to a single copy of this document to form physically
one document.

Dated effective as of the date first written above.

 

OWNER: TRUCKEE RIVER RANCH, LLC By:   /s/ R. Mark Hyde Name:   R. Mark Hyde
Title:   Managing Member RASER: RASER POWER SYSTEMS, LLC By:   /s/ Brent M. Cook
Name:   Brent M. Cook Title:   Manager

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

To Memorandum of Surface Access Agreement

Legal Description of the Subject Lands

 

- 16 -